Title: From William Stephens Smith to Caroline Amelia Smith De Windt, 25 June 1813
From: Smith, William Stephens
To: De Windt, Caroline Amelia Smith



My Very Dear Daughter:
Washington, June 25th, 1813

I was made very happy by the receipt of your letter of the 7th. I have enclosed two papers to your uncle; they contain the proceedings of the last week. I am appointed a member of a committee to inquire whether any, and if any, what, provision ought to be made, for the more effectual protection of the northwestern frontier of the U.S. against the incursions of the savages and other enemies. I am very apprehensive it is too late to consult on this subject.
The British have landed from 1500 to 2000 regular troops below Norfolk; and with five sail of the line, and attending frigates, sloops, and schooners, threaten the destruction of that important city. Our great folk here of course are not on a bed of roses.
It is a great blessing to us, my dear, that your unwearied attentions and assiduities have not impaired your health. Heaven will bless you for these exertions; they excite gratitude in my mind; my affection and love for you cannot be increased.
I am your affectionate / Father and Friend,
W. S. Smith